DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-5, 9, 11-12, 14-17, and 19-20 are amended.
Claims 3, 13, and 18 are canceled.
Claims 21-23 are new.
Claims 1-2, 4-12, 14-17, and 19-23 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant contends that the claims are directed towards patent eligible subject matter.  Applicant first contends that “determining, by the computing system, that the first content item matches a first reference content item for which first content ownership information is available based on digital processing techniques” is not a Mental Process because digital processing techniques cannot be performed in the human mind.  Examiner respectfully disagrees.  For example, a human may watch two videos, e.g., a first content item and a reference content item, and determine that the two videos match.  As the Non-Final Office Action noted, the “digital processing techniques” were considered to be an additional element rather than an abstract idea.  However, the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not See October 2019 PEG Update at p. 8.  The recitation of “digital processing techniques” being used to perform the abstract idea is such a nominal recitation of a generic computer.  Therefore, Applicant’s remarks are unpersuasive.
Applicant further contends that the claims do not recite any abstract ideas that are categorized under the Certain Methods of Organizing Human Activities grouping and its sub-groupings because the abstract ideas in the claims are not analogous to the examples provided in the 2019 PEG.  Examiner respectfully disagrees because the examples provided in the 2019 PEG are not exhaustive.  Because the claim initiates a content ownership dispute, which may include a copyright infringement lawsuit, it recites legal interactions, which is a sub-grouping of Certain Methods of Organizing Human Activities.  Therefore, Applicant’s remarks are unpersuasive.
Applicant also contends that the claims recite a practical application and cites to several paragraphs of the originally-filed specification.  Examiner respectfully disagrees because, according to the 2019 PEG, the additional elements must recite a practical application of the abstract ideas.  A claim element reciting an abstract idea cannot serve as the basis for a practical application.  Because the claims fail to recite such additional elements that reflect the improvements described in the specification, Applicant’s remarks are unpersuasive.
Accordingly, this ground of rejection is maintained.

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-2, 4-12, 14-17, and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-12, 14-17, and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per Claims 1-2, 4-12, 14-17, and 19-23: Independent claims 1, 11, and 16 recite “in response to the determining that the first user is the known content publisher having the scope of rights for the geographic region, providing, by the computing system, an electronic notification to the first user that the first content item is already associated with the first content owner”.  However, the originally-filed specification fails to adequately describe that the providing an electronic notification is in response to determining that the first user is the known content publisher having the scope of rights for the geographic region.  Rather, the originally-filed specification at ¶ 96 describes that the notification is sent upon detection of a content item matching a reference content (“Upon detection of a match, an electronic notification can be automatically See also ¶ 73 (“If a match is found, indicating that the content item is already associated with one or more content owners, the content ownership dispute module 106 can be configured to automatically generate an electronic notification to the uploading user notifying the uploading user that the content item is already associated with one or more content owners.”).  Therefore, this subject matter of claims 1, 11, and 16 is inadequately supported by the originally-filed specification.  Claims 2, 4-10, 12, 14-15, 17, and 19-23 are rejected by reason of their dependency from the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-12, 14-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  Analyzed according to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims are directed towards one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter, of patent eligible subject matter.  Here, claims 1-2, 4-10, and 21 are directed towards a process, claims 11-12, 14-15, and 22 are directed towards a machine, and claims 16-17, 19-20, and 23 are directed towards a manufacture.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of initiating a content ownership dispute between two purported owners of digital content.  In particular, the 
receiving, by a computing system, a first content item uploaded by a first user to a content provider and made available to a geographic region; 
determining, by the computing system, that the first content item matches a first reference content item for which first content ownership information is available based on digital processing techniques, the first content ownership information indicating that the first reference content item is associated with a first content owner; 
determining, by the computing system, that the first user is a known content publisher for which second content ownership information is maintained by the content provider, wherein the second content ownership information includes at least a scope of rights owned by the known content publisher for the geographic region; 
in response to the determining that the first user is the known content publisher having the scope of rights for the geographic region, providing, by the computing system, an electronic notification to the first user that the first content item is already associated with the first content owner; and
initiating, by the computing system, a content ownership dispute between the first user and the first content owner to update the first or second content ownership information for the geographic region as maintained by the content provider.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of the computing system performing these operations and an electronic notification are simply instructions to apply the abstract ideas using computers.  Further, the additional element of receiving a first content item uploaded by a first user to a content provider and made available to a geographic region is insignificant extra-solution activity as it is simply data gathering.  See MPEP 2106.05(g).  Therefore, the claim fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set Berkheimer Memo.  Here, as discussed above, the additional elements of the computing system and the electronic notification are simply instructions to apply the abstract ideas using a computer.  Further, because the additional element of receiving a first content item uploaded by a first user to a content provider and made available to a geographic region was considered to be insignificant extra-solution activity, it is reevaluated to determine whether it is well-understood, routine, and conventional.  Because it is reciting receiving data, i.e., the content item, over a network, it is well-understood, routine, and conventional activity.  See MPEP 2106.05(d)(II). Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 11: Claim 11 recites abstract subject matter similar to that discussed above in connection with claim 1.  Claim 11 further recites the following additional elements:
at least one processor;
a memory storing instructions that, when executed by the at least one processor, cause the system to perform a method
However, these additional elements fail to recite a practical application because they recite instructions to apply the abstract idea on a computer.
Moreover, these additional elements fail to recite significantly more than the abstract idea because, as noted above, they recite instructions to apply the abstract idea on a computer.
Accordingly, claim 11 is rejected as being directed towards patent ineligible subject matter.

Per Claim 16: Claim 16 recites subject matter similar to that discussed above in connection with claim 1.  Claim 16 further recites the following additional elements:
A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method
However, these additional elements fail to recite a practical application because they recite instructions to apply the abstract idea on a computer.
Moreover, these additional elements fail to recite significantly more than the abstract idea because, as noted above, they recite instructions to apply the abstract idea on a computer.
Accordingly, claim 16 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2, 4-10, 12, 14-17, and 19-23: Claims 2, 4-10, 12, 14-17, and 19-23 have also been analyzed according to the 2019 PEG.  However, the subject matter of these claims also fail to recite patent eligible subject matter for the following reasons:
Claims 2, 12, and 17 recite the abstract idea of storing content ownership information, which is a legal interaction.  Therefore, these claims fail to recite a practical application or significantly more than the abstract ideas.
Claims 4, 14, and 18 recite the abstract ideas of determining ownership of content and updating ownership information, which is a legal interaction.  Therefore, these claims fail to recite a practical application or significantly more than the abstract ideas.
Claims 5, 15, and 20 recite the abstract idea of determining content ownership in various geographical regions, which is both a Mental Process as well as a legal interaction.  
Claim 6 recites the abstract idea that a first user is not an owner of the content item, which is both a Mental Process as well as a legal interaction.  Therefore, this claims fails to recite a practical application or significantly more than the abstract ideas.
Claim 7 recites the abstract idea of determining that a first user is not an owner of the content item for failing to respond to a dispute notification, which is both a Mental Process as well as a legal interaction.  Therefore, this claims fails to recite a practical application or significantly more than the abstract ideas.
Claim 8 recites the abstract idea of initiating an unauthorized user dispute, which is a legal interaction.  Therefore, this claims fails to recite a practical application or significantly more than the abstract ideas.
Claim 9 recites the abstract idea that the content item matches a second reference content item, which is a Mental Process.  Therefore, this claims fails to recite a practical application or significantly more than the abstract ideas.
Claim 10 recites the abstract idea of initiating a content ownership dispute between the first user and a second content owner, which is a legal interaction.  Therefore, this claims fails to recite a practical application or significantly more than the abstract ideas.
Claims 21-23 recite the abstract idea of determining that a first user owns part of the content item and the first content owner owns another part of the content item, which is both a Mental Process as well as a legal interaction.  Therefore, these claims fail to recite a practical application or significantly more than the abstract ideas.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8, 11, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0173441 to LaRosa et al. in view of U.S. Patent Pub. No. 2009/0144325 to Chastagnol et al.
Per Claim 1: 
A computer-implemented method comprising: (see LaRosa at Abstract: A system and method for ownership resolution is disclosed.)
receiving, by a computing system, a first content item uploaded by a first user to a content provider and made available to a geographic region; (see LaRosa at ¶ 28: In one embodiment, the asset hosting site 100 is configured to receive and share all or a portion of an intellectual property asset. Examples of an intellectual property asset include, but are not limited to: a video; one or more songs; a video game; a book; etc.)
determining, by the computing system, that the first user is a known content publisher for which second content ownership information is maintained by the content provider, wherein the second content ownership information includes at least a scope of rights owned by the known content publisher for the geographic region; (see LaRosa at ¶ 82: FIG. 4 depicts Table 2 400. Table 2 400 is a subset of Table 1 300 in that Table 2 400 depicts a ranking for the ownership claims submitted by owner A 180 in Table 1.  See also FIG. 4: Claim D shows that Owner B, a known content publisher, owns 50% of the distribution right of a content item in the United States)
initiating, by the computing system, a content ownership dispute between the first user and the first content owner to update the first or second content ownership information for the geographic region as maintained by the content provider. (see 
However, LaRosa fails to disclose, but Chastagnol, an analogous art of unauthorized uses of digital content, discloses:
determining, by the computing system, that the first content item matches a first reference content item for which first content ownership information is available based on digital processing techniques, the first content ownership information indicating that the first reference content item is associated with a first content owner; (see Chastagnol at ¶ 24: The rights management system is one means for processing the video file to determine whether the audio content of the video file is an unauthorized use of a content owner's licensed content. In one embodiment, the rights management system 130 uses two types of identification processes to make this determination. First, the rights management system 130 generates a hash (e.g., MD5, SHA-n, etc.) of the video file itself, to produce a file signature. This signature (or hash code) is compared with an existing collection of file signature of known licensed content. In this embodiment, the licensed content would be audio files from music labels, publishes, independent artists, or the like. The file signature can correspond to any licensed content, including content that is available on the site 100 as well as content that is not available on the site, but only through other channels. This feature allows the system 130 to identify unlicensed audio content, regardless of its availability within the site 100. If the file signature matches the signature of a licensed content file, then is it is determined that audio content is unlicensed, and hence an infringement of the content owner's rights in the licensed content file.)
in response to the determining that the first user is the known content publisher having the scope of rights for the geographic region, providing, by the computing system, an electronic notification to the first user that the first content item is already associated with the first content owner; (see Chastagnol at ¶ 29: Where the content owner's policy is to block the audio content, then a different set of operations is engaged to create an automatic takedown of the identified audio content. An email is automatically generated and sent 204 to the uploading user, identifying the uploaded file, the identified audio content (e.g., song name, artist, date, publisher, etc.) and informing the user that the uploaded content has been found to match a known work of licensed content, and that it infringes the content owner's copyright in such content.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa to include determining whether copyright infringement has occurred and notifying the uploader of the infringement as disclosed in Chastagnol.  One of ordinary skill in the art would have been motivated to do so to protect the intellectual property rights of the content owners determined in LaRosa.

Per Claim 11: Claim 11 recites subject matter similar to that discussed above in connection with claim 1.  Claim 11 further recites, and LaRosa further discloses:
A system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform a method (see LaRosa at ¶ 20: A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus.)

Per Claim 16: 
A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method (see LaRosa at ¶ 19: Furthermore, some embodiments can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system.)

Per Claims 4, 14, and 19: The combination of LaRosa and Chastagnol discloses the subject matter of claims 1, 11, and 16, from which claims 4, 14, and 19 depend, respectively.  LaRosa further discloses:
determining, based on the content ownership dispute, that both the first user and the first content owner are content owners of the first content item; and (see LaRosa at ¶ 82: FIG. 4 depicts Table 2 400. Table 2 400 is a subset of Table 1 300 in that Table 2 400 depicts a ranking for the ownership claims submitted by owner A 180 in Table 1.  See also FIG. 4: Claim C shows that Owner A owns 50% of the distribution right in the United States and Claim D shows that Owner B also owns 50% of the distribution right of a content item in the United States)
updating the first content ownership information for the first reference content item based on the content ownership dispute. (see LaRosa at ¶ 76: For example, the decision engine 209 determines a real owner of a granular right for an asset based at least in part on the final merge result. An example of this is described below with reference to FIG. 8. The decision engine 209 generates a report and/or a table describing the real owner of the one or more granular rights for the asset. If an ownership conflict exists, the 

Per Claims 5, 15, and 20: The combination of LaRosa and Chastagnol discloses the subject matter of claims 4, 14, and 19, from which claims 5, 15, and 20 depend, respectively.  LaRosa further discloses:
determining that the first user is a content owner of the first content item in the geographic region, and the first content owner is a content owner of the first content item in a different geographic region. (see LaRosa at FIG. 8: Owner A owns 50% of distribution right in the United States and Owner B owns 100% of distribution right in Great Britain.)

Per Claim 6: The combination of LaRosa and Chastagnol discloses the subject matter of claim 1, from which claim 6 depends.  However, LaRosa fails to disclose, but Chastagnol discloses:
determining, based on the content ownership dispute, that the first user is not a content owner of the first content item. (see Chastagnol at ¶ 29: Where the content owner's policy is to block the audio content, then a different set of operations is engaged to create an automatic takedown of the identified audio content. An email is automatically generated and sent 204 to the uploading user, identifying the uploaded file, the identified audio content (e.g., song name, artist, date, publisher, etc.) and informing the user that the uploaded content has been found to match a known work of licensed content, and that it infringes the content owner's copyright in such content. The email instructs the user to login to the site 100 and correct the problem through various alternative options. The user is given a period of time (e.g., 15 days or even 0 days) by which to take action to correct the problem. (The number of days for action can be varied, depending on considerations such as follow of identification, user feedback, or the like). The email also includes links to various copyright information pages 194 (FIG. 1), which further explains the issues pertaining to copyright law and the unauthorized use and distribution of audio content. The user accesses this email through an email client 206. The rights management system 130 also sets a flag in the user's account that there is an outstanding block on an uploaded video file. If the does not undertake one of the editing action (mute audio, replace audio, remove file) within a predetermined amount of time (e.g., 10 days), then video file is retrieved from the database 190, the audio content is automatically removed from the video file, and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa to determine that the first user is not the content owner as disclosed in Chastagnol.  One of ordinary skill in the art would have been motivated to do so to reduce copyright infringement.

Per Claim 8: The combination of LaRosa and Chastagnol discloses the subject matter of claim 6, from which claim 8 depends.  However, LaRosa fails to disclose, but Chastagnol discloses:
initiating an unauthorized user dispute between the first user and the first content owner based on the determining that the first user is not a content owner of the first content item. (see Chastagnol at ¶ 29: Where the content owner's policy is to block the audio content, then a different set of operations is engaged to create an automatic takedown of the identified audio content. An email is automatically generated and sent 204 to the uploading user, identifying the uploaded file, the identified audio content (e.g., song name, artist, date, publisher, etc.) and informing the user that the uploaded content has been found to match a known work of licensed content, and that it infringes the content owner's copyright in such content. The email instructs the user to login to the site 100 and correct 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa to determine that the first user is not the content owner as disclosed in Chastagnol.  One of ordinary skill in the art would have been motivated to do so to reduce copyright infringement.

Claims 2, 9-10, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaRosa and Chastagnol as applied to claims 1, 11, and 16 above, and further in view of U.S. Patent Pub. No. 2010/0287201 to Damstra et al.
Per Claims 2, 12, and 17: The combination of LaRosa and Chastagnol discloses the subject matter of claims 1, 11, and 16, from which claims 2, 12, and 17 depend, respectively.  However, the combination of LaRosa and Chastagnol fails to disclose, but Damstra, an analogous art of identifying digital content, discloses:
wherein the known content publisher is in a subset of users, wherein content ownership information including scope of rights owned by the subset of users for geographic regions is maintained for users that are in the subset, and wherein content ownership information that includes scope of rights owned associated with the geographic regions is not maintained for users that are not in the subset. (see Damstra at ¶ 64: The content largely originates from two sources: individual authors that record e.g. their holiday video and commercial videos, e.g. an episode of a TV series or a Hollywood movie.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa to only store information for known content publishers as disclosed in Damstra.  One of ordinary skill in the art would have been motivated to do so to reduce the amount of storage necessary for content item ownership data, thus making the system more efficient.

Per Claim 9: The combination of LaRosa and Chastagnol discloses the subject matter of claim 1, from which claim 9 depends.  However, the combination of LaRosa and Chastagnol fails to disclose, but Damstra discloses:
determining that the first content item matches a second reference content item for which third content ownership information is available, the third content ownership information indicating that the second reference content item is associated with a second content owner. (see Damstra at ¶ 72: Continuing now with FIG. 6, the author of the edited content 602 desires to share its co-created work, i.e. the edited content, with others via the server 200 and uploads Cnew 602 and the log f 616 to the server 200. The server 200 retrieves the content 610 that was used by matching F(C1) and F(C2) 615 against the fingerprint database stored at the second memory 402. The Content Retrieval functions 610 returns content C1 611 from DS. Next, the server 200 parses log f. It selects section (x′1,y′1) with dimensions (w′1,h′1) from Cnew 602 and calculates fingerprint F[Cnew(x′1,y′1,w′1,h′1)] 612. In parallel, the server 200 selects section (x1,y1) with dimensions (w1,h1) from C1 and calculates fingerprint F[C1(x1,y1,w1,h1)] 613. Next, the server 200 matches these two fingerprints. If they match, a part of Cnew 602 has been accounted for. In this way, the content identification is performed for all parts of Cnew 602. Having identified all parts, the status of these parts is determined (e.g. status as ‘blacklisted’, by retrieving the license associated to the content etc.). Depending on the status information, it is decided whether to publish Cnew or not.  See also Damstra at ¶ 55: Another embodiment of step (S3) includes further the step of calculating a similarity measure between said fingerprints and declaring a match if the similarity is above a pre-determined threshold. As an example, if the similarity threshold is 90% and the result of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa such that it would check for infringement against all possible reference content items as disclosed in Damstra.  One of ordinary skill in the art would have been motivated to do so to protect owners’ intellectual property assets from infringement.

Per Claim 10: The combination of LaRosa, Chastagnol, and Damstra discloses the subject matter of claim 9, from which claim 10 depends.  LaRosa further discloses:
initiating a content ownership dispute between the first user and the second content owner. (see LaRosa at ¶ 87: The next step is to prioritize the ownership information included in the preliminary merge result by (1) comparing the ownership information for each purported owner to determine if there is a disagreement and (2) for each identified disagreement, deleting the ownership information that is from the less reliable source based on the merging rules. This process forms the final merged result.)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaRosa and Chastagnol as applied to claim 6 above, and further in view of U.S. Patent Pub. No. 2003/0236679 to Galves et al.
Per Claim 7: 
wherein the determining that the first user is not a content owner of the first content item is based on failure of the first user to respond to notification of the content ownership dispute. (see Galves at ¶ 169: 23. “Default” is the failure of the defendant to defend against the complaint. It is a loss of the case by the defendant because the defendant forfeits, or fails-to show up and defend.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa to resolve an ownership dispute as disclosed in Galves.  One of ordinary skill in the art would have been motivated to do so to resolve disputes in a timely manner.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaRosa and Chastagnol as applied to claims 4, 14, and 19 above, and further in view of NPL “Youtube’s Inability to Split Ad Revenue Between Audio & Video Copyright Holders” by Mikal, dated March 31, 2017 (hereinafter, “YouTube”).
Per Claims 21-23: The combination of LaRosa and Chastagnol discloses the subject matter of claims 4, 14, and 19, from which claims 21-23 depend, respectively.  However, the combination of LaRosa and Chastagnol fails to disclose, but YouTube, an analogous art of digital content ownership, discloses:
wherein the determining that both the first user and the first content owner are content owners of the first content item comprises determining that the first user is a content owner of a first portion of the first content item, and the first content owner is a content owner of a second portion of the first content item. (see YouTube at p. 2: If Bob created 100% of the video and 90% of the audio, while Sal created audio 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa as disclosed in YouTube in order to determine which granular rights in each content item belongs to which owner.  One of ordinary skill in the art would have been motivated to do so to more equitably split revenues generated by the content item.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2006/0167807 discloses systems, methods and apparatus for resolving disputes regarding digital media files stored in an open copyright database. The invention further includes identifying, tracking and monitoring digital media files is provided. The system provides numerous methods of interfacing with a content outlet. The methods further include comparing attributes of content to be downloaded with attributes of content in a media database. The methods also includes providing restrictions based on a result of the comparing. The methods further include monetizing the methods between both retailers and rights-holders using the system. Additionally, the method may include providing retail analysis, resolving disputes, and distributing royalty payments to rights-holders of content.
U.S. Patent Pub. No. 2009/0177635 discloses a system and method for documenting intellectual property ownership of digital content is described. The approach includes initializing an annotation, within or associated with the digital content, within a system with a reliable reference of authorship, ownership, and licensure to a first portion of the digital content and unverified claims of authorship, ownership, and licensure to a second portion of digital content. The invention also provides a system and method to augment and update these records by adding additional claims of ownership, authorship, and licensure over time or amending them based upon interactions with centralized repositories of digital content. The system and method also provide for determining the confidence in the ownership of the digital content.
U.S. Patent Pub. No. 2017/0337621 discloses a need exists to efficiently market creative works including music, concerts, photographic, video programs, motion pictures, two and three dimensional works of art and literary works. The cost of creating works of art has never been less. Computer programs like Garage Band and iMovie have lowered production costs so that more people than ever before are engaged in creativity. The present invention links the creative community with investors, venue owners, social media influencers, other artists, art critics, art distributors, literary agents, art brokers and dealers and the overall audience for creative works. The present invention represents a significant augmentation to the traditional artists and repertoire departments of the major record companies and will enable a bidding marketplace so that creative works may be monetized at the moment of creation and combined with other preexisting artwork to enable marketing compilations or derivative works expeditiously. Advertisers may in turn sponsor selected artists or works of art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                            
/STEVEN S KIM/Primary Examiner, Art Unit 3685